Citation Nr: 1119878	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  96-49 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected varicose veins of the bilateral knees.

2.  Entitlement to a rating in excess of 10 percent for a service-connected left ankle disability.

3.  Entitlement to a rating in excess of 20 percent for a service-connected low back disability, to include lumbar paravertebral myositis.

4.  Entitlement to an effective date earlier than October 23, 1992, for a 10 percent combined evaluation under 38 C.F.R. § 3.324.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from 1990, 1993 and 1996 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the benefits sought on appeal.  

When this case was previously before the Board of Veterans' Appeals (BVA or Board) in January 2009, the issues on appeal were remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a May 2010 supplemental statement of the case (SSOC), the AMC relates that it denied the claims in part on a review of VAMC CAPRI records dated from February 1999 through January 2010, from 4 different VAMCs, that were apparently viewed electronically.  The Board has carefully reviewed the claims file and determined that physical copies of many of these electronic records are not in the claims file.  In fact, the claims file includes no VA treatment records dated after May 7, 2004.  Thus, it appears that much of the medical evidence reviewed by the RO in the May 2010 SSOC has not been associated with the claimed file.  The Board does not have access to the electronic records.  Without printed copies of these records, the Board is unable to undertake a de novo review of the Veteran's claims.  Therefore, paper copies of all of the electronic VA medical records cited in the May 2010 SSOC, that are not already of record, must be obtained and associated with the claims file.  

The Board regrets any delay caused by this remand.  However, the proper adjudication of the Veteran's claims requires that copies of the electronic records be associated with the claims file.  Moreover, there are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, the Board notes that many treatment records obtained from the Social Security Administration (SSA) in compliance with the Board's January 2009 remand are in Spanish.  A review of the remainder of the claims file reveals that Volume 6 of the claims file also contains Spanish-language treatment records.  As these Spanish-language medical records are dated during the appeal period, the proper adjudication of the Veteran's claims requires that they and any other Spanish-language medical records be translated into English.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file paper copies of all of the electronic VA medical records cited by the May 2010 SSOC, that are not already of record.

2.  Translate into English all Spanish-language treatment records in the claims file, including those received from SSA and those located in volume 6 of the claims file.  

3.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


